Order dismissing petition affirmed. This petition for a writ of certiorari by the lowest bidder on a contract for flood control seeks to avoid the awarding of the contract to the second lowest bidder. It is conceded that under the applicable statute, G. L. e. 29, § 8A, as amended, the contract need not be awarded to the lowest bidder. The various contentions of the petitioner need not be stated. They have been examined and found to be completely lacking in merit. The judge of the Superior Court rightly ordered the petition dismissed.